 



LEAK-OUT AGREEMENT

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among MagneGas Corporation, a Delaware
corporation (the “Company”), and the person or persons named on the signature
pages hereto (collectively, the “Holder”). Capitalized terms used and not
otherwise defined herein that are defined in the Securities Settlement
Agreement, dated June 27, 2018 by and between the Company and the Holder (the
“Settlement Agreement”) shall have the meaning given such terms in such
Settlement Agreement.

 

Reference is hereby made to (a) the Settlement Agreement, dated June 27, 2018,
by and among the Company and the undersigned, pursuant to which the Company
agreed to issue in exchange for the forgiveness of certain indebtedness, Series
F Convertible Preferred Stock (“Preferred Stock”) convertible into 817,670
shares of Common Stock (the shares underlying the Preferred Stock, the
“Conversion Shares” and collectively with the Shares, the “Securities”).

 

The Holder agrees solely with the Company that from the date that the
undersigned executes the Settlement Agreement (the “Effective Date”) and ending
on the date the Holder no longer holds any of the Company’s Series F Convertible
Preferred Stock (“Preferred Stock”) or common stock converted from the Preferred
Stock (such period, the “Restricted Period”), neither the Holder, nor any
Affiliate of such Holder which (x) had or has knowledge of the transactions
contemplated by the Settlement Agreement, (y) has or shares discretion relating
to such Holder’s investments or trading or information concerning such Holder’s
investments, including in respect of the Securities, or (z) is subject to such
Holder’s review or input concerning such Affiliate’s investments or trading
(together, the “Holder’s Trading Affiliates”), collectively, shall sell dispose
or otherwise transfer, directly or indirectly, (including, without limitation,
any sales, short sales, swaps or any derivative transactions that would be
equivalent to any sales or short positions) on any Trading Day during the
Restricted Period (any such date, a “Date of Determination”), an amount of the
Securities more than 5% of the trading volume of Common Stock as reported by
Bloomberg, LP for the applicable Date of Determination (“Leak-Out Percentage”).

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Shares or the Conversion Shares (the “Restricted Securities”) to any Person
(an “Assignee”) in a transaction which does not need to be reported on the
Nasdaq consolidated tape, without complying with (or otherwise limited by) the
restrictions set forth in this Leak-Out Agreement; provided, that as a condition
to any such sale or transfer an authorized signatory of the Company and such
Assignee duly execute and deliver a leak-out agreement in the form of this
Leak-Out Agreement (an “Assignee Agreement”, and each such transfer a “Permitted
Transfer”), provided that the Leak-Out Percentage as to such Assignee and the
Leak-Out Percentage of the assignor shall be proportionally adjusted based on
the original leak-Out Percentage of the Holder.

 

The Holder further agrees (x) not to transfer any Preferred Stock to any Person
without the prior written consent of the Company and (y) to forbear from taking
any actions, directly or indirectly, to request, effect or otherwise require the
redemption, in whole or in part, for cash of any of the Preferred Stock, to the
extent permitted pursuant to the terms of the Certificate of Designations, until
the six month anniversary of the date hereof.

 



  

 



 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Exchange Agreement.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns and shall not be for the benefit of, or be enforceable by, any other
person or entity.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by the Settlement
Agreement.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the Company may not have
an adequate remedy at law for money damages in the event that this Leak-Out
Agreement has not been performed in accordance with its terms, and therefore
agrees that the Company shall be entitled to seek specific enforcement of the
terms hereof in addition to any other remedy it may seek, at law or in equity.

 

Without implication that the contrary would otherwise be true, the Company
acknowledges and agrees that this Leak-Out Agreement is a separate agreement
that is solely between the Company and the undersigned and not between or among
any other person or entity.



 

[signature pages follow]

 

[The remainder of the page is intentionally left blank]

 

  

 

 



  Sincerely,         MAGNEGAS CORPORATION         By:

/s/ Ermanno Santilli

  Name: Ermanno Santilli   Title: CEO                  

 



  

 





 

Agreed to and Acknowledged:       “HOLDER”         Maxim Group, LLC         By:

/s/ Clifford A. Teller

  Name: Clifford A. Teller   Title: Executive Managing Director, Head of
Investment Banking  

 



  

 



 